DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
Applicant should note that the exceptionally large number of references in the attached IDSes have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action. There is no requirement that applicants explain the materiality of English language references, however the cloaking of a clearly relevant reference in a long list of references may not comply with applicants' duty to disclose; see Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, aff'd 479 F. 2d. 1338. To date, Applicant has submitted 8 IDSes with over 1350 references. 
Due to the large number of references, all foreign patent documents and non- patent literature documents were assumed to have been submitted. 

Specification
The disclosure is objected to because of the following informalities: The specification includes multiple typographical errors. For example, [0038] refers to a “double-stem-valve”; [0042] includes an extraneous closing parentheses. The Examiner encourages Applicant to check the remainder of the specification for errors as well. 
Appropriate correction is required.

Claim Objections
Claims 2, 3, 18-22 are objected to because of the following informalities:  
Claim 2 is objected to since the preamble makes it confusing whether the “apparatus”, the “failed artificial valve”, or the “inner wall” comprises the stent-valve of the remainder of the claim. From the specification the Examiner understands the intent is for the apparatus to comprise the stent-valve, but the claim, as worded, appears to be missing a comma and/or transition words that make this grammatically clear.
The claim is further objected to for having improper antecedent basis for “the valve function”.
The claim is further objected to for starting with “Apparatus” as opposed to, for example, “An apparatus”, which would be more grammatically correct.
Claim 4 is objected to for claiming a portion of the stent component is “substantially” cylindrical in shape, but it isn’t clear what it means to be “substantially” cylindrical (e.g. as compared to being cylindrical or not cylindrical). The specification hasn’t provided any guidance as regards what this might mean or where the delineation between these exist, which makes the boundaries of the claim unclear. 
Claim 18 is objected to for the same reason as claim 4, above. 
Claims 18-21 are objected to for depending on a cancelled claim. For the purposes of examination these are understood to depend from claim 2.
Claim 22 is objected to for the same reason as claim 2, above.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4, 7-16, 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 is rejected for having new matter, since they both claim that the fixation element “further comprises one or more locking elements”. However, the originally filed claims/specification/drawings indicates the locking elements and fixation elements are distinct from one another. No part of the originally filed invention indicates that the fixation element can comprise “locking elements”. Rather, these are disclosed as being distinct from one another.
Claim 22 is rejected for having new matter, since there is no support in the originally filed specification for there being a plurality of fixation elements that receive the protrusion of the first artificial valve. The claims, specification ,and drawings only support there being one fixation element in the form of an annular groove.
Remaining claims are rejected for depending on a claim with new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 7-16, 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite for claiming the “fixation element further comprises one or more locking elements”. However, the specification indicates that the fixation element and locking elements are distinct from one another (as opposed to one comprising the other). The drawings also appear to show these elements as being distinct, making the claim unclear. For the purposes of examination the Examiner will interpret the locking elements and fixation element (e.g. annular groove/indentation) to be distinct elements from one another. 
Claim 10 is indefinite for claiming the valve component comprises “synthetic material” when claim 8, from which this claim depends, has already claimed that the valve component comprises “biological material”. The specification indicates that these two materials are alternatives to one another, but briefly states they could be used “in combination”. Without any further explanation however, the person of ordinary skill, when guided by Applicant’s specification, wouldn’t be able to make/recreate the invention as claimed with only this cursory statement.  Biological material is described by Applicant as being drawn towards a preserved animal tissue, whereas synthetic materials are described by Applicant as being either a mechanical valve or made of a synthetic material like polymers. Applicant has not detailed if/how these materials might be used together to make up the valve component. Accordingly, it isn’t clear to the Examiner whether this claim is intended to depend from another claim (e.g. claim 2) or whether this is an attempt to claim something which was not disclosed in a detailed enough way in the originally filed specification to allow a person of ordinary skill recreate/make the invention(e.g. lack of enablement), or whether there is another explanation. For the purposes of examination the Examiner will understand this claim to depend from claim 2. 
Claims 18-19 are rejected for claiming the one or more locking elements have “the same” or “different” vertical heights, when claim 2, from which these claims are assumed to depend from (see claim objections above), have indicated that there need only be one locking element. If there is one locking element, how does it have the “same” or “different” height? 
Claim 20 is rejected for the same reason as claims 18-19 above. Notably, if there is only one locking element, how is it “distributed along a length” of the stent component? 
Claim 21 is rejected for claiming that “at least some of the one or more locking elements” are located particularly, but yet again it isn’t clear how “some” of one element is located anywhere. 
Remaining claims are rejected for depending on an indefinite claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 7-8, 10-16, is/are rejected under pre-AIA  35 U.S.C. 103(a) being unpatentable over Figulla et al. (US 8062355 B2) hereinafter known as Figulla in view of Rowe et al. (US 20060287719 A1) hereinafter known as Rowe.
Regarding claims 2-3, 12-13 (as is best understood) Figulla discloses an apparatus comprising:
a stent-valve (Figure 6), the stent-valve being configured to replace valve function (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Figulla discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. See for example, the Abstract) and comprising a stent component (Figure 4 item 1) and a valve component housed by the stent component (Figure 4 item 30); 
wherein the stent-valve is configured to be secured in place at the cardiac valve site (This is stated as an “intended use” of the claimed device.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Figulla was considered capable of performing the cited intended use of being secured at a cardiac valve site. See Figure 4), the stent-valve having a fixation element including an indentation comprising an annular groove (Figure 6 item 15), and 
one or more locking elements (Column 1 lines 52-55);
wherein the apparatus is (claim 3): 
configured to repair a failed artificial valve implanted at a cardiac valve site of a patient’s body, the failed valve having an inner wall and a protrusion extending inward from the inner wall, the stent-valve being capable of being received within an interior of the failed valve, the failed valve being configured to secure the stent-valve in place at the cardiac valve site by allowing a protrusion thereof to secure into the indentation of the stent-valve;
(claim 3): a biological valve;
(claim 12): has leaflets that do not close;
(claim 13): comprises a stent. 
The Examiner notes that none of the claim limitations drawn towards a failed artificial valve or its details/intended uses are a part of the claimed apparatus and thus need not be addressed.
However, Figulla is silent with regards to locking elements extending radially from an outer surface of the stent component.
Further regarding claim 2 however, Rowe teaches a stent-valve which includes one or more locking elements that extend radially from an outer surface of the stent component ([0062]). Figulla and Rowe are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of Figulla by including outwardly extending barbs to deploy into tissue after deployment as is taught by Rowe in order to ensure the heart valve, once implanted and expanded, is more securely fastened in place, ensuring a tight seal and minimal movement that could otherwise cause improper valve fit, malalignment, or dislodging of the valve.
Regarding claim 4, the Figulla Rowe Combination teaches the apparatus of claim 2 substantially as is claimed,
wherein Figulla further discloses a portion of the stent component is substantially cylindrical (see Figures 1-4; at least part of the stent is cylindrical during deployment; see also Figure 6 item 15 the middle section of the stent is considered substantially cylindrical).
Regarding claim 7, the Figulla Rowe Combination teaches the apparatus of claim 2 substantially as is claimed,
wherein Figulla further discloses the fixation element forms the narrowest portion of the stent-valve (Figure 6 item 15; Column 7 lines 50-53).
Regarding claim 8, the Figulla Rowe Combination teaches the apparatus of claim 2 substantially as is claimed,
wherein Rowe further teaches the valve component comprises a biological material ([0064]).
Regarding claim 10, the Figulla Rowe Combination teaches the apparatus of claim [2] substantially as is claimed,
wherein Figulla further discloses the valve component comprises synthetic material (e.g. is a mechanical valve (Applicant’s specification [0009] defines synthetic valves as mechanical. See also Figulla Column 7 lines 25-29).
Regarding claim 11, the Figulla Rowe Combination teaches the apparatus of claim 2 substantially as is claimed,
wherein Figulla further discloses the valve component is a tricuspid valve (this is stated as an “intended use” of the valve component (See explanation above). See also Column 5 lines 55-56) with three flaps (Figure 5a).
Regarding claim 14-16, the Figulla Rowe Combination teaches the apparatus of claim 2 substantially as is claimed,
wherein Figulla further discloses the cardiac valve site is an aortic, mitral, or pulmonary valve (this is stated as an “intended use” of the apparatus or an “intended location” of implantation. See the explanation above. See also Column 5 lines 55-56).

Claim(s) 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Figulla and Rowe as is applied above, further in view of Carpentier et al. (US 4647283 A) hereinafter known as Carpentier.
Regarding claim 9, the Figulla Rowe Combination teaches the apparatus of claim 2 substantially as is claimed,
wherein Rowe further teaches the valve component comprises animal tissue ([0064]),
but isn’t clear whether the tissue is preserved or not.
However, regarding claim 9 Carpentier teaches that porcine valves are preserved (Column 1 lines 9-17). Figulla and Carpentier are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the valve of the Figulla Rowe Combination so that the material of the valve were preserved animal tissue as is taught by Carpentier since the preservation of the animal tissue before use is a common step to ensure biocompatibility, long life, and less risk of clotting after implantation and use within the valve. This is desirable to ensure less interventional surgeries, therapeutic treatment, and replacements are required for the patient.

Claim(s) 18-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Figulla and Rowe as is applied above, further in view of Ben-Muvhar et al. (US 9364354 B2) hereinafter known as Ben-Muvhar.
Regarding claim 18, the Figulla Rowe Combination teaches the apparatus of claim [2] substantially as is claimed,
but is silent with regards to the vertical heights of the locking elements.
However, regarding claim 18 Ben-Muvhar teaches locking elements with the same vertical height (Figure 7b item 1204). Figulla and Ben-Muvhar are involved in the same field of endeavor, namely valves (Ben-Muvhar Column 21 lines 52-56). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of the Figulla Rowe Combination so that the locking elements have the same vertical height as is taught by Ben-Muvhar since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further, this difference in relative dimension is not critical in nature, and does not affect the function of the prior art.  
Regarding claim 19, the Figulla Rowe Combination teaches the apparatus of claim [2] substantially as is claimed,
but is silent with regards to the locking elements having different vertical heights.
However, regarding claim 18 Ben-Muvhar teaches locking elements with the different vertical height (Figure 7b item 1204; Column 17 lines 65-67). Figulla and Ben-Muvhar are involved in the same field of endeavor, namely valves (Ben-Muvhar Column 21 lines 52-56). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of the Figulla Rowe Combination so that the locking elements have different vertical heights as is taught by Ben-Muvhar since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further, this difference in relative dimension is not critical in nature, and does not affect the function of the prior art.  The Examiner notes further this non-restrictable obvious alternative to that of claim 18 is considered obvious in the art. 
Regarding claim 20, the Figulla Rowe Combination teaches the apparatus of claim [2] substantially as is claimed,
but is silent with regards to the locking element’s “distribution”.
However, as is best understood, regarding claim 20 Ben-Muvhar teaches that there can be a plurality of locking elements which are distributed along a stent component’s length (Figure 7b item 1204, 1202). Figulla and Ben-Muvhar are involved in the same field of endeavor, namely valves (Ben-Muvhar Column 21 lines 52-56). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of the Figulla Rowe Combination so that the locking elements are distributed along the stent length as is taught by Ben-Muvhar in order to ensure the anchoring occurs throughout the length of the stent component, thus distributing any forces from the movement of the valve/heart after implantation and creating less points of high stress/strain at the stent/heart connections, which reduces potential damage on the valve thus increasing its lifespan.
Regarding claim 21, the Figulla Rowe Combination teaches the apparatus of claim [2] substantially as is claimed,
wherein Rowe further teaches the valve component includes commissure posts (Figure 8 shows elements where the internal valve leaflet is attached to vertical posts);
but is silent with regards to the locking element being located circumferentially between those posts. 
However, regarding claim 21, Ben-Muvhar teaches that there can be a plurality of locking elements which are located around the valve component’s circumference (Figure 7b item 1204, 1202). Figulla and Ben-Muvhar are involved in the same field of endeavor, namely valves (Ben-Muvhar Column 21 lines 52-56). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the locations of the locking components so that they are distributed circumferentially. See the explanation/reasoning in the rejection to claim 20 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        08/29/22